 CRYSTAL TIRE CO.563Crystal Tire Co.andAutomotive,Petroleumand Allied Industries Employees Union,Local 618, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 14-CA-3925.possible economic consequences of unionization,but were threats of economic loss to employees if theUnion was selected as bargaining representative.Accordingly,we find that by these statementsRespondent further violated Section 8(a)(1) of theAct. 2June 19, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn January 3, 1967, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Respondentfiledexceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner with the following modifications:The Trial Examiner found that Respondent hadnot violated Section 8(a)(1) by engaging in thefollowing conduct: President Bauman's statement toemployeesLemuel and Elmer Massa that, ifunionized, Respondent would have to stop work onits new recap shop, Respondent could not keep all ofitsemployees if it had to pay union scale,Respondent would have to shutdown, Lemuel andElmerMassa should join their brother at theChrysler plant if they wanted a union, they would behurt by the Teamsters contract, Respondent couldnotpayovertimeatTeamsters rates, andRespondent would have to "cut everybody to 40hours" if it had to pay Teamsters rates. The TrialExaminer concluded that these remarks amountedto "a permissible expression of ... views on" the"possible economic consequences" of having to dealwith the Teamsters.We disagree with the TrialExaminer's conclusion.In the context of Respondent's other unfair laborpractices, these statements by President Bauman,fairly understood, were not mere predictions of theORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Crystal TireCompany, Crystal City,Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete1(b)oftheTrialExaminer'sRecommended Order and substitute therefor:"(b) Threatening employees with discharge, withchanges in their terms of employment, reduction inworking hours, closing down the store, or otherreprisal, because of their organizing activities."2.Delete the second indented paragraph of thenotice attached to the Trial Examiner's Decision andsubstitute therefor:WE WILL NOT threaten employees withdischarge,with changes in their terms ofemployment, reduction in working hours,closingdown the store, or other reprisal,because of their organizing activities.'The Trial Examiner excluded James Bauman, the son ofPresident Bauman, from the unit because he enjoys specialstatusMember Brown would also exclude James Bauman, but onthe ground of his family relationship See fn.4 of DanHowardMfg Co , and Dan Howard Sportswear,Inc, 158 NLRB 805, andcases cited thereinsWausau Steel Corporation,160 NLRB 635,enfd 377 F.2d 369(C A 7).Chairman McCulloch would not find a violation of Section8(a)(1) of the Act in Bauman's statement to the Massas that theycould join their brother at the Chrysler plant if they wanted aunion.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This case was heardbefore me at St. Louis, Missouri, on September 19, 20, 27,and 28, 1966,pursuantto a charge filed on March 21, 1966,an amended charge filed on April 15, 1966, and acomplaint issued on May 5, 1966. The complaint presentsquestions as to whether Respondent violated Section8(a)(1) of the Act by interfering with, restraining, andcoercing its employees in the exercise of their rights ofself-organization,andwhetherRespondent violatedSection 8(a)(3) and (1) of the Act by discharging anemployee in order to discourage membership in theCharging Party, herein called the Union.165 NLRB No. 82 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record,' including consideration ofbriefs filed by Respondent and the General Counsel, anduponmy observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Missouri corporation,maintainsan officeand place of business at Crystal City, Missouri, where it isengaged in the manufacture, sale, and distribution ofreconditioned automobile, tractor, and trailer tires andrelated products. During the year ending December 31,1965, a representative period, Respondent sold anddistributed products whose gross value exceeded $50,000,and in thesameperiod bought more than $50,000 worth ofcommodities from sources outside Missouri. I find, asRespondent admits, that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsIn addition to office and storageareas,Respondentmaintainsa salesroom, a service department for the repairand changing of tires, and a shop for the recapping of tires.Ithad about 14 employees, exclusive of office clericals,when the Union started an organizingcampaigninMarch1966, following a telephone call from recap shop employeeLemuel Massa and service department employee LeroyWhite. Lemuel Massa and his brother Elmer, a servicedepartment employee, signed cards onWednesday,March 16, 1966,2 designating the Union as their collective-bargaining representative. Their brother, Clinton, a part-time employee in the recap shop, signed a card the nextday.3 On Thursday evening, March 17, Lemuel and ElmerMassa,White, recappers William Middleton and LeonardMoreland, and service department employee William Coxmet at Cox's house with Edward Struckman,an assistantbusiness representative of the Union.White,Cox,Middleton, and Moreland signed union cards during thecourse of this meeting. Struckman said he had "a majorityiThe General Counsel andRespondenthave filedmotions tocorrect the recordRespondenthas also fileda motion objectingto three changesproposed by the General Counsel. As notedhereafter, my findingsare notaffected by the disputed testimonyItherefore shall permitthe disputedtestimonyto stand assubmittedby the reporterand otherwise grant the motions tocorrect therecord.RAll dates arein 1966, unlessotherwise noted3ClintonMassa waslaidoffabout noononMarch 18.Respondenthad hireda full-time recapper,Orville Casto, the daybeforeCastowas to reportfor work on Monday, March 21, butactually reporteda day later.4Respondent contendsthat the four cardssigned at themeetingwere invalidbecause Struckmanrepresentedthat thecards wouldbe used only to obtainan election and thatemployeeswho failedto sign cards during the Union's organizing campaignof the cards" and would send a letter "asking forrecognition" to Respondent's president, Russell Bauman,the next day. He added that the cards would be used toobtain a Board election if Bauman refused to recognize theUnion.4About 8 a.m. on Friday morning, March 18, Leroy Whiteand Elmer Massa asked driver-salesman Alfred Buese tosign a union card. Buese said he would not sign a cardbecause he was going to resign that morning to takeanother job. Shortly thereafter, Buese spoke to PresidentBauman in his office and resigned, effective March 26.About 9:30 a.m., Bauman called Elmer Massa into hisofficeand asked him if he had "started the unionbusiness." Massa said "No," and Bauman then asked if itwas White. Massa replied that he "didn't think Leroy hadsense enough to start a union." Bauman asked Massa whathe thought of the Union and Massa replied that he wouldbe "a damned fool" not to believe in a union that "wastrying to getin." Baumansaid he was "going to let Leroygo that day."Bauman left the store after this conversation with ElmerMassa and drove his car to an automobile body shop toarrange for the painting of a truck and to drive back driver-salesman Milburn Halbrook, who had driven the truck tothe body shop. On the trip back to the store, Halbrook toldBauman that it was "none of [his] business" but that "theboys in the back are talking about going union" and "theytellme I have to gounion."Halbrook said he was "notinterestedingoingunion" and Bauman, who was"flabbergasted" according to Halbrook, said that hebelieved Halbrook would not have to go union because hewas a salaried employee.After returning to the store about 11:30 a.m., Baumantold Elmer and Lemuel Massa to report to his office. Asthe brothers approached Bauman's office, Elmer toldLemuel that Bauman wasgoingto fireWhite because hethought White started the Union. According to the Massas,Bauman opened the conversation in the office by askingthe brothers if they were trying to "sell [him] down theriver" and telling them to join their brother, Clinton, at thelocal Chrysler plant if they wanted a union. Showing thebrothers "papers" on profits, he said that he could notafford "to go for aunion," he could not "keep all the help"if he had to pay union wage rates, he would not be able tobuild "his new [recap] shop across the street," and hewould have to shut down. Lemuel Massa complained thathe had to work "50 hours a week for a hundred dollars"and Bauman asked him, "What would it take, a hundreddollars for about 40 hours?" Lemuel replied that it wouldnot be fair to "White and the other boys outside" to take it.Bauman said "It would be fair." He also said that Whitewould have to pay the Union's regular initiation fee of$100 forservice department employees and $150 for recap shop employeesrather than a special initiation fee of $10 Except for Middletonwho testified that he understood Struckman to say that the cardswould be used for an election, but could not recall whetherStruckman said that was the "only" purpose of the cards, theemployees present at the meeting corroborated Struckman'stestimony that he said he would send a letter to Baumanrequestingrecognition The employees also credibly testified thatStruckman said that the initiation fee for all persons employedbefore the Union came in would be $10 and that the Union'sregular fee would apply only to persons hired thereafter. I findthat the four cards signed at the meeting were valid uniondesignationsN.L R B.v. IrvingTattel,et al., d/b/a I Tattel andSon, 261 F 2d 1, 4 (C.A 7), cert. denied 359 U.S 944. CRYSTAL TIRE CO.was through "after today" and they could "take that forwhat it was worth."About 1:30 p.m., Lemuel Massa told White that he wasgoing to be fired and described the conversation inBauman's office. About 2 p.m. Bauman asked White tocome into his office. White testified that Bauman told himin the office that he was reducing his work force to 12 menas of "this evening" and that he was laying White offbecause he was going to send a lot of his work to Goodyearand was "just not going to have the work in the servicedepartment." According to Bauman, he told White beforedischarging him, "Leroy, we are not kicking it off verygood," that Respondent had "problems everywhere," andthat it had been forced to send recap work to Goodyear.About 6 or 6:30 p.m., Elmer Massa was waiting in theservice department for a ride home with either his brotherLemuel or Leonard Moreland. Bauman told him at thistime that if the employees wanted a union, they ought toget the Glass Workers Union, he would agree to a 3-yearcontract with the Glass Workers, but he could not affordTeamsters wage rates and would have to "cut everybodyto 40 hours" if he had to pay those rates. Massa said thatallthe employees should be asked about the GlassWorkers and Bauman replied that there would be ameeting. Lemuel Massa and Leonard Moreland came by,and Bauman remarked that he had been on the phone allafternoon and added, according to Moreland, "I don'tknow who told you guys to get a union but if you are goingto get a union you ought to get the Glass Workers ... youcan settle the disputes close and I won't have to berunning back and forth to St. Louis."On Saturday morning, March 19, Bauman received aletter from the Union in which the Union stated that it hadbeen designated collective-bargaining representative by amajority "of the employees in your company coming underour jurisdiction" and asked for a collective-bargainingmeeting. According to Bauman, he thereupon called theGlass Workers Union and spoke to two office employees.He said he was being unionized, knew nothing aboutunions, and wanted help. He was asked if the employeeshad signed cards and said he did not know. He wasadvised that the matter would be turned over to PresidentBeighle of the Glass Workers. He was also asked "whothey could contact up there." He gave the names ofSalesman George Holt, Foreman Courtaway, and recapemployee Middleton.5About 9 a.m., Monday, March 21, Paul Courtaway,foreman of the recap shop, told Lemuel and Elmer Massa,WilliamMiddleton,LeonardMoreland, and OscarBaudandistle-apart-timeemployee in the recapshop-that he had a luncheon date with a representative ofthe Glass Workers Union. After lunch, he told these sameemployees that he "had set a meeting" for them thatevening at the Glass Workers hall in Festus, Missouri.Lemuel Massa said he "didn't want to go" but Courtawaysaid, "Well, you have to go." Lemuel Massa replied thathe had already chosen his union and had no interest in theGlass Workers, but that he would go to the meeting thatevening "if everybody else goes." Moreland testified thatCourtaway asked him twice that Monday if he was going tothe Glass Workers' meeting and that he told Courtaway"no" each time. Cox testified that about 2 p.m.,Courtaway told him to go to the Glass Workers' meetingand' that he replied he "didn't have to be there." ElmerSBaumanwas taken sick that afternoon and remained awayfrom the store for about a week.565Massa testified that Courtaway told him "Lem and theboys in the cap shop" were going to the Glass Workers'meeting and that he said, "If everybody else is going, I willgo too." Courtaway some time later, in Cox's presence,said to Elmer, "What the hell you mean, you ain't going,you said you was going." Elmer replied "Bill [Middleton]ain't going and I ain't going either."B. Analysis and Conclusions1.Interference, restraint, and coercionElmer Massa testified that President Bauman askedhim on Friday morning, March 18, whether he had"started the union business" and, upon his denial, askedhim if it was White. Massa further testified that Baumantold him that he was going to discharge White. Both Elmerand Lemuel Massa testified that Bauman told them laterthat morning that White was through that day and theycould "take that for what it's worth." Bauman places theseconversations in the afternoon but acknowledges firstasking Elmer Massa to tell him "something" about the"union activities going on" and later asking the Massaswhether White was involved in the union activity. He alsoacknowledges telling them that he was going to dischargeWhite but claims that he explained to the Massas that theunion activity put him "on the spot" because he had hiredanother man and had previously decided that Friday wouldbe White's last day. The Massas impressed me as sincerewitnesses and gave consistent versions of their jointmeeting with Bauman. I credit Elmer Massa's testimonythat Bauman asked him if he or White had started theunion activity at the store and told him that he was going todischarge White. I also credit the testimony of the Massasthat Bauman did not explain his concern over White'spossible involvement in union activity and said they couldtake White's discharge for what it was worth.Bauman's statement to Elmer Massa that he was goingto discharge White followed an inquiry which indicatedthat Bauman suspected that White was behind the unionactivity at the store. His similar statement to both Massasconcluded a conversation in which Bauman,enter alia,showed his opposition to the Union by asking the Massas ifthey were trying to "sell [him] down the river" and tellingthem that he was "really hurt" because they were "doingthis behind [his] back." I find from these circumstancesthat Bauman's statements that he was going to dischargeWhite were calculated to impress on the Massas thatWhite was being discharged for his union activity andtherefore were violative of Section 8(a)(1) of the Act. In thesetting of these coercive statements, and Respondent'sotherunlawful conduct set forth below, Bauman'squestioning of Elmer Massa concerning his and White'sunion activity must also be deemed coercive within themeaning of Section 8(a)(1) of the Act.Ido not find, however, that Respondent violated thissection of the Act by Bauman's remarks to the Massasthat, if unionized, he would have to stop work on a newrecap shop, could not keep all his employees if he had topay union scale, and would have to close down. Baumanmade these remarks in the context of a claim thatRespondent could not afford union wage rates and soughtto prove his claim by showing the Massas "papers" onRespondent's profits. I find that the record does notwarrant a finding that Bauman's remarks were other thana permissible expression of his views on possible economic299-3520-70-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsequences if the Company had to meet anticipatedunion wage demands.Ifind, however, a violation of the ActinBauman'sremark to Lemuel Massa-when Lemuel complainedaboutworking 50 hours a week for a hundreddollars-"What would it take, a hundred dollars for about40 hours?" Cf.Ebner Bros. Packers,146 NLRB 546, 548,550. I also find that Respondent further interfered with itsemployees' organizing rights by Bauman's statement toElmer Massa on the evening of March 18 that he would bewilling to sign a 3-year contract with the Glass WorkersUnion,6 and by the conduct of Foreman Courtaway inmaking arrangements for the employees to meet with aGlassWorkers representative and insisting that theemployees attend this meeting.' Bauman testified that hespoke to Glass Workers' office personnel on Saturday,March 19, about the Union's organizingefforts, asked for"help," and gave the names of Courtaway, Holt, andMiddleton as persons to "contact" at the store. Againstthisbackground, I consider incredible Courtaway'stestimony that he acted entirely on his own the followingMonday in arranging and promoting a meeting betweenthe employees and the Glass Workers and find that hisactivity in support of the Glass Workers was inspired byBauman. Accordingly, I find that Respondent violatedSection 8(a)(1) of the Act through such activity evenassuming, contrary to my finding below, that Courtaway isan employee and not a supervisor within the meaning ofthe Act.2.The discharge of WhiteLeroyWhite started to work for Respondent onAugust 16, 1965, at $1.50 an hour and was raised to $1.60on January 22, 1966. White participated in the telephonecallwhich initiated the Union's campaign to organizeRespondent's employees. He signed a union card at theunionmeeting on Thursday evening, March 17, and,according to driver-salesman Buese, "did most of thetalking" when he and Elmer Massa solicited Buese to signa union card on Friday morning, March 18. PresidentBauman later that day asked Elmer Massa if White hadstarted the union activity at the store and told Elmer andLemuel Massa that White was through and they could"take that for what it's worth."8 As previously found,Bauman's remarks were calculated to give the impressionthatWhite was being discharged for his union activity.Bauman dischargedWhite that afternoon, allegedlybecause Respondent was going to send a lot of its recapwork out and therefore was reducing its work force to 12men.Respondent asserts that White was discharged pursuantto a decision made by Bauman on February 5. Bauman'sexplanation for the discharge may be summarized asfollows:White was "a conscientious boy" and "a goodworker"until"the first of the year" when his work"slowed up considerably" and he "was constantly late forwork." He was unhappy and Bauman knew "he waslooking for another job." He did not have a chauffeur'slicense and "was reluctant to make service calls."Bauman had to criticize him forsittingdown in front ofcustomers while changingtires.On February5, Baumanoverheard White tell a customer "that hewasn'tmakingenough money and that his wife was making more moneythan he was." Bauman immediately stepped up and toldWhite "if he had anything to tell me about his pay oranything else," he should "take it up with me personally."Bauman"knew from that day on" that hewas going todischarge White and did not givehim apay increase "thefollowing week" when he raised Cox's pay from $1.45 anhour to $1.60 and Elmer Massa's pay from $1.60 to $1.82with a guarantee of $110 a week.Bauman"figured" thathe would let White go and transfer Lemuel Massa to theservicedepartment as soon as he could find anexperienced man to replace Massa in the recap shop.Bauman told various tire dealers that he needed such aman and, on Tuesday morning, March 15, he interviewedand hireda man,Orville Casto, referred to him by a tiredealer.Casto agreed to report for work on Monday,March 21. Clinton Massa had been buffingtires morningsto "help out" in the recap shop while working on a nightshift at Chrysler.Bauman laidhim off after he finishedwork at noon on Friday, March 18, and terminated Whitethat afternoon. Bauman moved Lemuel Massa "up to theservice department 3 weeks after [he] hired Casto ...about the time people started taking the snow tires off andwe started getting busy again."Bauman does not claim that he criticized White for slowwork, for coming in late,9 or for failing to get a chauffeur'slicense.On the contrary, Bauman himself describedWhite as being a good,conscientiousworker during theinitialmonthsof his employment and the record showsthat Bauman gave White a wage increase on January 22.10Ido not believe that Bauman,an alert businessmanactively engagedin selling atthe store, would haveremainedsilentin the face of slow workor significantlatenessby White. I therefore find that White's work wassatisfactory up to his discharge on March 18 and thatBauman wasnot concerned because White did not reportfor work promptlyat 8 a.m.I similarlyfind fromBauman'sfailure to criticizeWhite for failingto geta chauffeur'slicense,that he did not regard this shortcoming as animpediment to White's continued employment.While the record showsthat BaumancriticizedWhite6 In this conversation with Elmer Massa,Bauman repeated hisclaim that Respondent could not afford to pay union wage ratesand said, in effect, that he would have to cut out overtime if hehad to pay those rates I find no threat of economic reprisal inBauman's qualified statement on overtimeThe General Counsel claims, and Respondent disputes, thatCox testified that Courtaway told him that there would be ameeting at the Glass Workers Union and that he "had to bethere " Courtaway admits making arrangements for a meetingwith the Glass Workers The testimony of Cox considered in itsentirety, and the testimony of Lemuel and Elmer Massa and ofMoreland, shows that Courtaway used forceful language in hisefforts to get these employees to attend this meeting See In. 1,supra8The General Counsel claims, and Respondent disputes, thatElmer Massatestified thatBauman continued by saying he"pitted the one who started the Union."In view of my finding onthe record as reported that White was discharged to discouragesupport of the Union, I consider it unnecessary to explore thematter further and, as noted above, permit the record to stand asreported in this respect0Respondent's records show that White generally reported forwork between 8 and 8 15 a in.from January 1, 1966, to hisdischarge on March 1810 I do not consider it significant that White did not get anotherraise in February along with Cox and Elmer Massa Cox's raisebrought him up to the same hourly rate as White Both Elmer andLemuel Massa asked Bauman for raises and both got them at thesame time CRYSTAL TIRE CO.567early in February for talking about his wages to acustomer, I find that the record does not supportBauman's claim that he decided at this time to dischargeWhite as soon as he could hire an experienced recap manto replace Lemuel Massa, who would be reassigned fromthe recap shop to the service department. Bauman'salleged decision to discharge White occurred during the"slow" season for tire sales. Yet White worked for another6 weeks and Bauman, upon hiring Casto, dischargedClinton Massa and did not transfer Lemuel Massa to theservice department as a replacement for White until the"slow" season ended about the first of April. It thusappears that Bauman's need for White's services was nodifferent in mid-March than in early February and thatCasto was hired as a full-timereplacement for part-timeman Clinton Massa rather than as a replacement forLemuel Massa.In view of Bauman's hostility to the Union, his belief orsuspicion thatWhite was involvedin unionactivity, histiming of the discharge, his intimation to Elmer andLemuel Massa that he was discharging White for unionactivity,and his unconvincing explanation for thedischarge, I find that Bauman discharged White in orderto discourage support of the Union. I therefore concludethat the discharge was violative of Section 8(a)(3) and (1) ofthe Act.IV.THE UNION'S REPRESENTATIVE STATUSTheGeneralCounsel contends that the Unionrepresented a majority of Respondent's employees whenRespondent engaged in unlawful conduct aimed atdestroying support for the Union and that this conduct wassuch as to warrant a remedial provision requiringRespondent to recognize and bargain with the Union. Forthe reason stated in the section of this Decision entitled"The Remedy," I agree that a bargaining order would beappropriate if the Union represented a majority ofRespondent's employees in an appropriate bargaining unitwhen Respondent began its course of unfair laborpractices. The issue of the Union's representative statuswas fully litigated at the hearing. For the reasons givenbelow, I find that the Union was the majorityrepresentative of Respondent's employees on and afterMarch 17.Respondent employed 14 persons other than officeclericals on March 17. The General Counsel contends thatan "all-employee" unit is appropriate but would excludefrom this unit salesman Holt, recap employees Courtawayand Baudandistle,and Bauman's son,James, a part-timeworker.Respondent would exclude store and driver-salesmen from the unit but, if an "all-employee"unit isfound appropriate, would include all 14 employees in thisunit.Respondent's driver-salesmen sell and deliver new andrecapped tires to customers on their routes and pick upworn tires for recapping. They usually do their own loadingand unloading of tires at Respondent's store. They arepaid a salary plus a commission" but share the samebenefits as the hourly paid recap shop and servicedepartment employees. As the work of the driver-salesman includes a substantial amount "of manual labordirectly related to the flow of materials and products intoand out of" Respondent's premises, I find that they havesufficient interests in common with the recap and serviceemployees to warrant their inclusion in a unit with theseemployees.The Valley of Virginia Cooperative MilkProducts Association,127 NLRB 785. See alsoMarksOxygen Company of Alabama,147 NLRB 228.George Holt was the only full-time store salesmanemployed by Respondent on March 17.12 The tires he sellsat retail are mounted by the service department employeesand the tires he takes from retail customers are retreadedby the recap employees. In connection with his sellingfunction, Holt takes tires out of the warehouse and putsthem in stock, and also occasionally changes tires in theservice department. In these circumstances, I do notconsider Holt's sales functions a bar to his inclusion in an"all-employee"unit.Holt,however, is carried onRespondent'spayrollas its "storemanager" andPresident Bauman testified that he and Holt had "ultimateauthority" over the work in the service department and therecap shop. Holt, like Bauman,assignswork to the servicedepartment employees,13 and may direct those employeesto stop what they are doing and give priority to anotherorder. He arranges for overtime work and has authority togrant time off and to make adjustments in working hours.Thus, he gave White permission to come in an hour lateone morning and he permitted Cox on one occasion towork through his lunchtime so that Cox could leave workearly.Unlike the hourly paid employees, Holt does notclock in. His earnings of $150 a week plus commission onsalesmake him Respondent's highest paid employee. Ifind that Holt is a supervisor within the meaning of Section2(11) of the Act and therefore ineligible for inclusion in theunitof store and driver-salesmen, service departmentemployees, and recap shop employees which I findappropriate for collective-bargaining purposes.Courtaway is the working foreman of the recap shop andlikeHolt is paid a weekly salary of $150.14 He schedulesproduction and working hours in the recap shop,assignswork to the recap employees, determines whetherovertime work is necessary,and assignsovertime work.He inspects and criticizes the work of the recapemployees.He also has authority to correct theirtimecards. He does not clock in. He is responsible forkeeping up supplies of tread rubber and puts in orders toRespondent's supplier to keep "the inventory at a certainstage." If "an extra largeamount" of a particular size ofrubber tread is needed, he so advises Bauman who puts inthe order. I find that Courtaway has authority to directresponsibly the recap shop employees, and therefore thathe is a supervisor within the meaning of Section 2(11) of11Driver-salesman Virgil Reinhardt received a salary plusexpenses.11Driver-salesman Halbrook worked as a store salesman onSaturday and, if not out on his route,also on Friday.11The General Counsel contends, and Respondent disputes,that Bauman testified that Holt can "tell the service departmentemployees what to do " Whether or not Bauman so testified, Holttestified that he tells the employees to put tires on a customer'scar and Elmer Massa credibly testified that Holt told him what todo See fn.1,supra.11PresidentBaumanand Courtaway each worked 2 days aweek on a sales route during January to March 1966, untilBauman hired another driver-salesman, Mathue L. Miller, whoreported for work on April 4, 1966 Courtaway was paid acommission on his route sales 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act and ineligible for inclusion in the bargaining unit.'5Oscar Baudandistle, an annuitant under the socialsecurity program, works 3 or 4 hours a day in the recapshop at an hourly rate of $1.25. As he works on the basis ofearningnomore than the maximum permitted inconnection with his social security benefits, I find that helacks sufficient community of interest with the employeesin the unit to include him.Taunton Supply Corp.,137NLRB 221.James Bauman, a 16-year old high school student, doesmiscellaneous jobs, such as stacking tires. He works 30 to40 hours a week during the summer recess and 6 hours onSaturdays during the school year. He is permitted to taketime off for school activities, such as student councilfunctions and basketball practice. At the time of thehearing, he took time off on Saturdays to go bowling. Asthe record shows that he enjoys special status as PresidentBauman's son, I exclude him from the bargaining unit. SeeAdam D. Goettl, d/b/a International Metal ProductsCompany,107 NLRB 65, 67.In view of the foregoing, I find that the bargaining uniton March 17 included recap employees Lemuel Massa,ClintonMassa,Middleton,andMoreland, servicedepartment employees Elmer Massa, Cox, and White, anddriver-salesmen Buese, Halbrook, and Reinhardt. As 7 ofthese 10 employees signed union cards on March 16 or 17,IfindthattheUnion represented a majority ofRespondent's employees in an appropriate bargaining unitwhen Respondent committed unfair labor practices aimedat destroying support of the Union.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act. As therecord establishes that the Union had a clear majority inan appropriate unit when Respondent committed unfairlabor practices aimed at destroying supportof theUnion, Ishall also recommend,so that Respondent shall not gainany advantage from its violation of Section 8(a)(1) and (3) ofthe Act,thatRespondent bargain collectively with theUnion as the exclusive bargaining representative of itsemployees.16In view of the nature of the unfair labor practicescommitted,the commission by Respondent of similar andother unfair labor practices may be anticipated.Ishalltherefore recommend that Respondent cease and desistfrom infringing in any manner upon the rights guaranteedin Section7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.15During January to March 1966, Courtaway worked in therecap shop 2 or morehours in the morning and left instructionswith Middleton,the senior employee, before going on his salesroute.Middleton issued the necessary work orders duringCourtaway's absence but did not assume Courtaway's otherfunctions.I find thatMiddletonis not a supervisor under the Actand include him in the bargaining unit.2.BydischargingLeroyWhite,Respondentdiscriminated to discourage membership in the Union,thereby engaging in unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.3.Respondent's store and driver-salesmen, servicedepartment employees, and recap shop employees,excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within themeaningof Section 9(b) of the Act.4.At all times on and after March 17, 1966, the Unionhas been the exclusive representative of the employees inthe aforesaid unit for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following:RECOMMENDED ORDERRespondent Crystal Tire Company, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogatingcoercivelyemployees concerningunion membership, activities, and desires.(b)Threatening employees with discharge because oftheirorganizationalactivities.(c)Soliciting employees to withdraw their support ofthe Union by offering wage increases, or by offering to signa contract with another labor organization and promoting ameeting with that labor organization.(d)Discouraging membership in Automotive, PetroleumandAllied Industries Employees Union, Local 618,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, by discharging employees orin any othermanner discriminating against themin regardto hire or tenure of employment or any term or condition ofemployment.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist said Local 618, or anyother labororganization,to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action:(a)Offer Leroy White immediate and full reinstatementto his former or substantially equivalentposition,withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay he may havesuffered by payment to him of a sum of money equal tothat which he would normally have earned from the date ofhis discharge to the date of the offer of reinstatement, less'ON L.R.B. v. Delight Bakery, Inc.,353 F.2d 344(C.A. 6);PtasecktAircraftCorporationv.N L.R.B.,280 F 2d 575(C. A. 3),cert.denied 364 U.S.933;Editorial"El Imparcial" Inc. vN.L.R.B.,278 F.2d 184(C.A.1);N.L.R.B. v. Joe Caldarera, d/b/aFalstaffDistributing Company,209 F.2d 265(C.A. 8); D.H.HolmesCompanyv.N L R.B.,179 F.2d 876(C.A. 5); Cf.N.L.R.B.v. FlomaticCorp.,347 F.2d 74 (C.A. 2). CRYSTAL TIRE CO.hisnetearnings duringsaid period(CrossettLumberCompany,8 NLRB 440), said backpay to be computed on aquarterly basisin the mannerestablished by the Board inF.W. Woolworth Company,90 NLRB 289, together withinterestthereon at the rate of 6 percent per annum, IsisPlumbing & Heating Co.,138 NLRB 716.(b)Notify the said Leroy White if presentlyserving inthe Armed Forces of the United States of his right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Bargaincollectively, upon request, with Local 618concerning rates of pay, wages, hours of employment, orother conditions of employment of the employees in theappropriate unit herein found.(e)Post at its place of business in Crystal City,Missouri,copiesoftheattachednoticemarked"Appendix."" Copies of said notice, to be furnished bytheRegional Director for Region 14, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondentto insurethat said notices are notaltered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."'" In the event that this Recommended Order is adopted by theBoard,the words"a Decisionand Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "1' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTinterrogatecoercively our employees569concerning their union membership, activities, ordesires.WE WILL NOT threaten employees with dischargebecause of theirorganizationalactivities.WE WILL NOTsolicitemployees to withdraw theirsupport of the Union by offers of wage increases oroffers to deal with another labororganization.WE WILL NOT discourage membership inAutomotive,PetroleumandAlliedIndustriesEmployeesUnion,Local618,affiliatedwithInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, bydischarging employees or in any other mannerdiscriminating against them in regard to hire or tenureofemployment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization,to form, join, or assist saidLocal 618, or any other labororganization, to bargaincollectively through representatives of their ownchoosing or to engage in other concerted activities forthe purpose of collectivebargainingor other mutualaid or protection or to refrain from any or all suchactivities.WE WILL offer to Leroy White immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges and make him whole forany loss of pay he may have suffered as a result of ourdiscriminationagainst himin the manner provided inthe Trial Examiner's Decision.WE WILL bargain collectively, upon request, withLocal 618 as the exclusive representative of ouremployees in the following appropriate unit,concerning rates of pay, wages, hours of employment,and other conditions of employment.Store and driver-salesmen, service departmentemployees, and recap shop employees, excludingoffice clerical employees, guards, professionalemployees, and supervisors as defined in the Act.CRYSTAL TIRE COMPANY(Employer)DatedBy(Representative)(Title)Note:We will notify Leroy White if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1040 Boatmen'sBank Building, 314 North Broadway, St. Louis, Missouri63102, Telephone 622-4167.